Citation Nr: 0109850	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  88-52 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for paranoid 
schizophrenia, evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970.  

In a decision dated January 6, 1988, the Board of Veterans' 
Appeals (Board) denied the veteran's claim for an evaluation 
of more than 70 percent for his service-connected 
schizophrenia.  This matter comes before the Board on appeal 
of a subsequent decision of the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO), 
dated in March 1988, in which the RO denied the veteran's 
claim for an evaluation of more than 70 percent for his 
service-connected schizophrenia.  The veteran filed a timely 
appeal, and the case was referred to the Board for 
resolution.  In a decision dated June 1, 1989, the Board 
denied the veteran's claim.  For the reasons stated below, 
that decision will be vacated in its entirety.  


VACATUR

VA regulations provide that an appellate decision may be 
vacated by the Board at any time on the Board's own motion.  
38 C.F.R. § 20.904 (2000).  On June 1, 2001, the Vice 
Chairman of the Board, pursuant to the authority granted to 
him in 38 C.F.R. §§ 20.102(b), 20.1001, ordered 
reconsideration of the Board's January 6, 1988, decision.  

In the decision issued on reconsideration, which decision 
will be issued on the same date as this Vacatur, the Board 
has found that the RO in its October 1986 rating decision 
failed to consider all pertinent regulations relative to 
stabilization of disability evaluations and material 
improvement when it reduced the evaluation for the veteran's 
schizophrenia from 100 percent to 70 percent.  In its 
decision, the Board has also concluded that the criteria for 
restoration of the 100 percent schedular rating, effective 
February 1, 1987, were met.  

In view of the foregoing Board action on reconsideration, the 
benefit being sought by the veteran when the Board issued its 
June 1, 1989, decision denying a rating of more than 70 
percent has been granted in full.  Accordingly, the Board's 
June 1, 1989, decision should be vacated.  


ORDER

The Board's decision of June 1, 1989, is hereby vacated.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

